Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered April 17, 1996, convicting defendant, after a jury trial, of murder in the second degree, and sentencing him to a term of 25 years to life, unanimously affirmed.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence. There was ample evidence of homicidal intent, including defendant’s shooting of the victim in the neck at close range.
The court properly exercised its discretion in limiting the cross-examination of one of the prosecution witnesses, where the court found that defendant had not established an offer of proof for the line of questioning, in that the alleged solicitation of a bribe could not be linked to this witness (see, People v Thomas, 46 NY2d 100, 105).
Defendant’s various challenges to the People’s summation *110and the court’s charge are unpreserved, and we decline to review them in the interest of justice. Were we to review these claims, we would reject them.
We perceive no abuse of sentencing discretion. Concur — Sullivan, J. P., Wallach, Williams and Saxe, JJ.